     Case 2:19-cv-02340-KJM-DB Document 16 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID SAMPSON HUNTER, et al.,                      No. 2:19-cv-2340 KJM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    SCOTT JONES, et al.,,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 9, 2020, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. (ECF No. 14.) Plaintiff has filed

23   objections to the findings and recommendations. (ECF No. 15.)

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis, and the

27   objections void of any content that suggests plaintiff’s having not previously filed his own

28   complaint can now be cured.
                                                         1
     Case 2:19-cv-02340-KJM-DB Document 16 Filed 05/05/20 Page 2 of 2

 1        Accordingly, IT IS HEREBY ORDERED that:
 2        1. The findings and recommendations filed April 9, 2020, are adopted in full; and
 3        2. This action is dismissed.
 4   DATED: May 5, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
